Citation Nr: 1244128	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-08 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for glaucoma.

2.  Entitlement to service connection for diabetes mellitus.

3.  Whether new and material evidence has been received to reopen the claim for service connection for hypertension, and if so, whether service connection is warranted.

4.  Entitlement to an increased rating for left eye uveitis, retinal tear, and cataract, currently evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  

The case was before the Board in November 2011, at which time the Board reopened claims for service connection for diabetes mellitus and glaucoma, and remanded matters to the RO for further development.

The Veteran presented testimony at a hearing before a decision review officer (DRO) at the RO in April 2010, and a transcript of the hearing is associated with his claims folder.  The Veteran failed to appear for a Board hearing in September 2011, and so his request for such is deemed withdrawn.  38 C.F.R. § 20.704(d)(2012).  


FINDINGS OF FACT

1.  The Veteran does not have a current glaucoma disability.  

2.  The Veteran's diabetes mellitus was not manifest in service or to a degree of 10 percent within one year of service; is unrelated to any incident of service; and was not caused or aggravated by a service-connected disability.  In-service Agent Orange exposure is not shown. 

3.  The RO denied service connection for hypertension in September 2002 and notified the Veteran of its decision at that time.  The Veteran did not appeal, nor was new and material evidence received within one year of notification of the determination.

4.  Since the final September 2002 decision, certain evidence relating to unestablished facts necessary to substantiate the claim which is neither cumulative nor redundant of evidence previously considered has been received to reopen the claim for service connection for hypertension. 

5.  The Veteran's hypertension was not manifest in service or to a degree of 10 percent within one year of service; is unrelated to any incident of service; and was not caused or aggravated by a service-connected disability.  

6.  The Veteran has no light perception in his service-connected left eye but his corrected central visual acuity in his right eye is no worse than 20/40.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for glaucoma are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

2.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

3.  The September 2002 RO decision denying service connection for hypertension became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

4.  The criteria to reopen the claim for service connection for hypertension based on new and material evidence are met.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

5.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

6.  The criteria for a disability rating in excess of 30 percent for left eye uveitis, retinal tear, and cataract have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.79, Diagnostic Codes 6008, 6064 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran notice by letters dated in June 2005, August 2005, March 2006, January 2009, June 2009, September 2009, and January 2010.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate the claims and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  While not all required notice was furnished prior to the initial adjudications, adequate notice was followed by subsequent adjudications, curing the notice timing defects.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

VA also has a duty to assist a claimant with developing evidence under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for the disabilities at issue in December 2006, November 2008, January 2009, May 2009, February 2010, August 2010, and December 2011; and afforded the Veteran the opportunity to give testimony before the Board.  The Veteran had indicated during his April 2010 hearing that the VA examinations which had been conducted to date were not good, but this was a bare assertion without any valid reason showing that they were inadequate.  The examination reports which are now of record are collectively adequate as they contain sufficient information to fairly decide the claims.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  The RO complied with the Board's November 2011 remand by attempting to obtain additional private medical records (but the Veteran did not assist with obtaining them), Social Security Administration records (which are unavailable as they have been destroyed by Social Security Administration according to a January 2012 communication from Social Security Administration), and by examining the Veteran and readjudicating his claims as directed by the Board's remand.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.  

Service connection 

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus and hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Diabetes mellitus is presumed service-connected in the cases of Veterans who were exposed to Agent Orange in service or who served in Vietnam during the Vietnam Era (in which case Agent Orange exposure is presumed).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted, on a secondary basis, for a disability which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  

Glaucoma

The preponderance of the evidence of record indicates that the Veteran does not currently have glaucoma.  It has not been diagnosed since the claim was filed in March 2005.  Rather, "glaucoma suspect" was reported on VA examinations in October 2004, December 2006, November 2008, and December 2011.  The examiner in December 2011 indicated that the term "glaucoma suspect" was not a diagnosis of a disorder but instead a suspicion that glaucoma might develop later in life.  Since the preponderance of the evidence indicates that the Veteran does not have glaucoma, service connection cannot be granted for glaucoma.  Service connection cannot be granted for "glaucoma suspect" , as it is not a disease, injury, or disability.  In the absence of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 (1992).  

Diabetes and hypertension 

The Board notes that there was a prior final RO rating decision denying service connection for hypertension in September 2002, on the basis that there was no nexus between it and service or between it and a service-connected disability.  The Veteran was notified of that decision in September 2002 and he did not appeal or submit any additional relevant evidence within one year of notification of the determination.  Thus, the September 2002 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

Claims are to be reopened when new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.   

The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is not bound by an RO determination that new and material evidence has not been received and makes an independent determination in this regard.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The evidence shows that the Veteran has taken steroids for his service-connected left eye and sarcoidosis disabilities.  An October 2009 letter from a VA physician indicating that prednisone (a steroid) can induce weight gain, and an August 2010 VA examination report stating that obesity is associated with an increased prevalence and incidence of hypertension, and that weight gain appears to be a main determinant of the rise in blood pressure that is commonly seen with aging, is new and material evidence sufficient to reopen the claim, given the low threshold of Shade.  Accordingly, that claim is reopened and is reviewed on its merits along with the diabetes mellitus claim, immediately below.  

Diabetes mellitus and hypertension were not found in service or on service discharge examination in April 1979, and the Veteran does not contend that they were manifest in service or are related to service.  

The Veteran previously claimed that his diabetes mellitus and hypertension were due steroidal medication for his service-connected left eye disability.   As late as September 1995 post-service, the Veteran denied having diabetes.  A history of diabetes mellitus was reported on private evaluation in November 1999.  An August 2002 VA medical record notes that diabetes mellitus was diagnosed two years prior.  

In March 2005, the Veteran reported that he never had diabetes mellitus or hypertension until he started taking steroids for his eye.  

On VA examination in January 2009, the examiner opined that the Veteran's diabetes mellitus was not caused by or related to the Veteran's sarcoidosis, as an extensive review of literature showed that sarcoidosis was not a cause of diabetes mellitus.  

An October 2009 VA physician's note indicates that the Veteran needed to take steroids for sarcoidosis, and that prednisone can induce diabetes and weight gain.  

On VA examination in February 2010, VA medical records were reviewed.  It was noted that the Veteran had been on steroids for his left eye problem in 1976.  From a review of laboratory results, his glucose levels started increasing in 2000 and diabetes mellitus was diagnosed then.  At the time of the diagnosis, and for many years prior, he had not been on prednisone (a steroid).  When diagnosed with diabetes mellitus, he weighed 285 pounds.  His current weight was 322.  It was felt that obesity remained the most important factor in the development of the Veteran's diabetes.  Other factors were listed; steroids was not among them.  

On VA examination in August 2010, the examiner opined that the couple of months of steroid treatment which the Veteran had in 1976 did not cause his hypertension which had been diagnosed in 2000, 24 years later.  There was absolutely no relationship between the two.  It was as likely as not that the Veteran's hypertension was related to his morbid obesity and influenced by his ethnicity.  

On VA examination in December 2011, it was noted that the Veteran had used steroids for 2 months in 1976, and that diabetes mellitus was diagnosed around 2000.  The Veteran had had stable hypertension and variable glycemic control ranging from fair to poor with steady progressive weight gain year after year with only sporadic oral steroid use up to 2008.  The Veteran started daily oral steroid use in March 2008 up to July 2010.  He had been on insulin therapy ever since May 2008 with improved glycemic control.  It was opined that the Veteran's diabetes mellitus and hypertension were not aggravated by the service-connected conditions.  The reasons given included that the Veteran had multiple inherited risk factors for diabetes and hypertension, a family history of diabetes, and had had a sustained, progressive weight gain even while not taking oral steroids.  His diabetes mellitus had progressed over time but it had followed in conjunction with his weight gain regardless of steroid use up to 2008.  The examiner noted that it is well known that oral steroid use has the potential to exacerbate diabetes control and raise blood pressure, but there was no evidence in the Veteran that his intermittent need for low dose prednisone had permanently altered the progression of his diabetes or hypertension.  There was no evidence of permanent aggravation of the Veteran's diabetes or hypertension secondary to steroid use.  

Based on the evidence, the Board concludes that service connection is not warranted for diabetes mellitus or hypertension, on a direct, presumptive, or secondary basis.  Neither was manifest in service or to a degree of 10 percent within one year of separation, and neither has been related to service.  Additionally, there is no allegation or evidence that this Navy Veteran was exposed to Agent Orange during service or set foot in Vietnam during his service in the Vietnam Era, and he indicated in an August 2001 claim that he had never served in Vietnam.  Accordingly, the presumptive service connection provisions for diabetes mellitus based on Agent Orange exposure are not for application.  Furthermore, the evidence shows that the Veteran's diabetes mellitus and hypertension were not caused or aggravated by his use of steroids for either his service-connected left eye disability or for his service-connected sarcoidosis.  The VA examinations mentioned above indicate that steroids as used by the Veteran did not cause or aggravate this particular Veteran's diabetes mellitus or hypertension.  The October 2009 VA physician note that prednisone can induce diabetes and weight gain has been considered, but the probative evidence, from VA health care providers who longitudinally reviewed relevant clinical and other medical data in formulating opinions regarding causation, indicates that it did not do so in this case.  

The Board notes that the Veteran has made allegations regarding causation.  However, as a layperson, he is not competent to make the medical assertions he has, as medical expertise is required.  Jandreau v. Shinseki, 22 Vet. App. 12 (2009).  For these reasons, service connection cannot be granted for diabetes or hypertension.

Left eye

The Veteran seeks a higher rating than 30 percent for his service-connected left eye disability.  

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.

A change in the Diagnostic Code must be explained.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  This disability is currently rated by the RO under Diagnostic Code 6008-6070.  There is no Diagnostic Code 6070.  Diagnostic Code 6008 is for detachment of the retina which is rated under the General Rating Formula for that Diagnostic Code.  The Veteran has no light perception in his left, but it has not been removed.  In order to warrant a rating higher than 30 percent for the disability at issue, under the General Rating Formula, the evidence would have to show that the corrected central visual acuity in the Veteran's non-service-connected right eye is to no better than 20/50.  38 C.F.R. § 4.79, Diagnostic Code 6064 (2012).  Each of the corrected right eye central visual acuity measurements which are of record for the rating period show that such visual acuity is no worse than 20/40, which warrants no more than a 30 percent rating under Diagnostic Code 6064.  The VA examination in December 2006 found it to be 20/25; in November 2008, it was 20/30; in May 2009, it was 20/25; and in December 2011, it was 20/20.  In light of the above, a higher rating is not warranted under the rating schedule.  

Extra Schedular Considerations

The above determination is based upon application of the pertinent provisions of VA's rating schedule.  The Board finds that the record does not reflect that the Veteran's service-connected left eye disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996). 

Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation 38 C.F.R. § 3.321(b)(1) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria used to evaluate the Veteran's service-connected disability reasonably describe his disability level and symptomatology.  The schedular criteria, in general, are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Lastly, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In the instant case, an unemployability claim was granted in January 2010, effective from the date of the current claim.  Accordingly, no further action is necessary.  

The preponderance of the evidence is against the claims and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for glaucoma is denied.

Service connection for diabetes mellitus is denied.

Service connection for hypertension is denied.  

A disability rating in excess of 30 percent for left eye uveitis, retinal tear, and cataract is denied.




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


